Title: John Adams to Thomas Jefferson, 6 Jun. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

               June 6. 1786
            
          

          Yesterday I received your Favour of 30. May with its Inclosures.
            You have Since that day no doubt received my Answer to yours of the 11th., in which I agreed perfectly with You in the Propriety of
            Sending Mr Lamb to Congress without Loss of time. I am
            content to Send Mr Randal with him but had rather he Should
            come to You first and then to me, and embark in London after We shall have had
            opportunity from his Conversation to learn as much as We can.
          The Comte de Vergennes is undoubtedly right in his Judgment that
            Avarice and Fear are the only Agents at Algiers, and that We shall not have Peace with
            them the cheaper, for having a Treaty with the Sublime Porte. But is he certain We can
            ever at any Price have Peace, with Algiers, unless We have it previously with
            Constantinople? and do not the Turks from Constantinople, Send Rovers into the
            Mediterranean? and would not even Treaties of Peace with Tunis, Tripoli, Algiers and
            Morocco be ineffectual for the Security of our Mediterranean Trade, without a Peace with
            the Porte.? The Porte is at present the Theater of the Politicks of Europe? and
            commercial Information might be obtained there.
          The first Question is, what will it cost Us to make Peace with all
            five of them? Set it if you will at five hundred Thousand Pounds Sterling, tho I doubt
            not it might [be] done for Three or perhaps for two.
          The Second Question is, what Damage Shall We Suffer, if We do not
            treat.
          compute Six or Eight Per Cent Insurance upon all your
            Exports, and Imports. compute the total Loss of all the Mediterranean and Levant Trade 
          compute the Loss of half Your Trade to Portugal and Spain.
          These computations will amount to more than half a Million sterling
            a Year.
          The third Question is what will it cost to fight them? I answer, at
            least half a Million sterling a Year, without protecting your Trade and when
            You leave off fighting you must pay as much Money as it would cost you now for
            Peace.
          The Interest of five Mill half a Million Sterling is,
            even at Six Per Cent, Thirty Thousand Guineas a Year.—for an Annual Interest of 30,000£.
            st. then and perhaps for 15,000, or 10,000 We can have Peace, when a War
            would Sink Us annually ten times as much.—
          But for Gods sake dont let Us amuze our Countrymen with any further
            Projects of Sounding. We know all about it, as much ever We can know, untill We have the
            Money to offer. We know if We Send an Ambassador to Constantinople, he must give
            Presents. How much, the Comte de Vergennes can tell you better than any Man in Europe. 
          We are fundametally wrong. The first Thing to be done is for
            Congress to have a Revenue. Taxes Duties must be laid on by Congress or the Assemblies
            and appropriated to the Payment of Interest. The Moment this is done We may borrow a Sum
            adequate to all our Necessities. if it is not done in my Opinion you & I as well
            as every other Servant of the United States in Europe ought to go home, give up All
            Points, and let all our Exports & Imports be done in European Bottoms. My
            Ind[ig]nation is roused beyond all Patience to see the P[eople] in all the United States
            in a Torpor, and see the[m] a Prey to every Robber, Pirate and Cheat in Europe. Jews and
            Judaizing Christians are now Scheeming to buy up all our Continental Notes at two or
            three shillings in a Pound, in order to oblige Us to pay them at twenty shillings a
            Pound. This will be richer Plunder than that of Algerines or Loyds Coffee House. My dear
            friend Adieu.
          
            
              John Adams
            
          
        